Citation Nr: 0731591	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-09 041	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board of Veterans' Appeals (Board) 
promulgated September 19, 2005, should be revised or reversed 
on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
March 2, 1962, to June 17, 1962.

2.  A Board decision promulgated September 19, 2005, denied 
the veteran's claim for an earlier effective date for the 
grant of service connection and a 100 percent rating for a 
service-connected psychiatric disability.

3.  In February 2006, the veteran filed a motion to revise or 
reverse the Board's September 2005 decision on the basis of 
CUE.

4.  The veteran has not alleged any specific error of fact 
or law in the Board's September 2005 decision. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply to claims of CUE in prior Board 
decisions or in prior rating decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).

By way of procedural history, the Board notes that the 
veteran did file a claim of service connection for a 
psychiatric disorder in July 1982, shortly after his 
separation from service.  However, that claim was denied by 
the RO, and upheld by the Board in a March 1985 decision.  
Thereafter, service connection was subsequently established 
for organic brain syndrome with dysthymic disorder, 
effective from January 14, 1987.  In a July 1990 decision, 
the Board denied the veteran's appeal for an effective date 
earlier than January 14, 1987.  The Board's decision was 
subsequently upheld by the Court in July 1991.  By a 
subsequent June 1997 decision, the Board denied the 
veteran's appeal for an effective date earlier than January 
14, 1987, for the total schedular evaluation.  In October 
1997, the Board denied the veteran's motion for 
reconsideration.  Finally, by the September 2005 decision, 
the Board found that the veteran was not entitled to an 
effective date earlier than January 14, 1987, for the grant 
of service connection and a total schedular evaluation for a 
service-connected psychiatric disability as a matter of law.

In February 2006, the veteran filed a motion to revise or 
reverse the Board's September 2005 decision on the basis of 
CUE.

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2007).

In his February 2006 CUE motion, the veteran alleged that it 
was clear that the conditions he suffers from were caused by 
military service, and have been present since that time.  
Therefore, he maintains that it was CUE to deny "an 
effective date of June 17, 1982 [sic]", his "date of 
military discharge", for the grant of service connection 
and a 100 percent rating for a service-connected psychiatric 
disability.  However, he has not provided any specific 
allegation of fact or law regarding the Board's September 
2005 decision.  Rather, as already indicated, his motion 
contains nothing but nonspecific allegations that his claim 
was denied on "technicalities," and that it is error not to 
award the benefit he desires in this case.

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2007), the 
motion is dismissed without prejudice.

The Board also observes that to the extent the veteran is 
seeking an effective date earlier than January 14, 1987, for 
a grant of service connection and assignment of a 100 
percent rating for his psychiatric disorder, he cannot 
receive this benefit by claiming CUE in the September 2005 
Board decision.  As detailed in the procedural history noted 
above, an earlier effective date had been previously denied 
by multiple final decisions.  Consequently, there was no 
legal basis for the Board to assign an earlier effective 
date in September 2005, as clearly shown by the holdings of 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (Because the 
proper effective date for an award based on a claim to 
reopen can be no earlier than the date on which that claim 
was received, only a request for revision based on CUE could 
result in the assignment of an earlier effective date for 
the appellant's awards) and Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date.").  
Moreover, the Board's July 1990 decision was upheld by the 
Court in July 1991, and, as such, cannot be revised on the 
basis of CUE.  38 C.F.R. § 20.1400(b).  Therefore, as 
observed by the Board in the September 2005 decision, the 
only further avenue available under the law by which the 
veteran might potentially establish entitlement to an 
earlier effective date for his service-connected psychiatric 
disorder would be a challenge to a March 1985 Board decision 
on the basis of CUE.  

The Board further notes that the veteran requested in his 
February 2006 CUE motion that he be scheduled for a hearing.  
Pursuant to 38 C.F.R. § 20.1405(c)  request for a hearing 
for the purpose of argument concerning a Board CUE motion 
may be granted only where good cause is shown for such a 
hearing.  In this case, the veteran has not provided "good 
cause" to grant his hearing request, particularly in light 
of the fact that he has not provided any specific allegation 
of fact or law regarding the September 2005 Board decision, 
nor would a finding of CUE in that decision result in the 
ultimate benefit he is seeking in this case.  Consequently, 
the Board concludes that a hearing is not warranted, and his 
request must be denied.  


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2007) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2007).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.

